Citation Nr: 0509152	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-24 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
PTSD, back injuries, and bilateral leg injuries.  The veteran 
submitted a timely May 2003 notice of disagreement.  
Thereafter, the RO issued a statement of the case (SOC) in 
July 2003, and the veteran perfected his appeal with the 
submission of a VA Form 9 in August 2003.

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The issues of service connection for a back disorder and a 
bilateral leg disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of PTSD.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2003 rating decision, and a July 
2003 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to claims for 
service connection.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in an August 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC and notice letter dated in August 2002 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.  

The Board observes that VA has also satisfied its duty to 
assist.  Throughout the appeal process, VA has made 
reasonable efforts to obtain relevant records identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to the claim of service connection for 
PTSD, and there are no additional records to obtain.  A 
November 1983 letter from the Social Security Administration 
(SSA) shows that the veteran was in receipt of disability 
benefits.  The veteran submitted this report in connection 
with his claim for pension benefits which were based on 
injuries sustained in an automobile accident in September 
1982.  The accident resulted in paralysis of the non-dominate 
left arm and injuries to both ankles.  As these disabilities 
are not the subject of this appeal, it would be futile to 
develop for additional SSA records.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board observes that the record contains no competent 
medical evidence showing a current medical diagnosis of PTSD, 
and it has not been reported that such evidence exists so as 
to give rise to a duty under the VCAA.  It is noted that the 
veteran's service medical records are negative for any 
complaints or findings of any psychiatric disorder, including 
PTSD.  The Board further notes that while a June 1983 
psychological evaluation by C.M., Ph.D. shows a diagnosis of 
emotional depression, a diagnosis of PTSD was never given.  
Additionally during an April 2004 Board hearing, the veteran 
testified that he has never received any medial treatment or 
evaluation for PTSD.  It appears from his testimony that he 
has diagnosed himself as having PTSD.  The question as to 
whether the veteran currently has PTSD necessarily involves a 
medical diagnosis.  As a lay person, the veteran is not 
competent to offer opinions regarding medical diagnosis or 
causation.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Because there is no competent medical evidence of the current 
existence of PTSD, this claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In light of the fact that the medical evidence of record 
fails to show that the veteran has PTSD, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating his claim.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran also raised claims for service connection for a 
back disorder and a bilateral leg disability.  In April 2004, 
the veteran testified that he sought treatment regarding his 
back and legs with Presbyterian Healthcare Services since 
June 2002.  The most recent records associated with the 
veteran's claims file from Presbyterian Healthcare Services 
are dated in June 2002.  A remand is necessary for the RO to 
request these records and associate them with the veteran's 
claims file.

A November 1983 letter from the SSA reveals that the veteran 
was in receipt of disability.  The veteran submitted this 
letter in connection with a claim for pension benefits due to 
injuries to the left arm and ankles which were reportedly 
sustained in a September 1982.  These records may be relevant 
to the veteran's claim of service connection for a bilateral 
leg disability.  In order for VA to properly assist the 
veteran, it is imperative that the SSA's decision be obtained 
as well as all medical reports which were used to support 
such decision.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).


In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request all treatment 
records, dated from June 2002 to the 
present, regarding the veteran's back and 
leg disorders from Presbyterian Hospital, 
1100 Central Avenue, SE, Albuquerque, New 
Mexico, 87106-4930.  All obtained records 
should be associated with the veteran's 
claims file.

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

3.  If the benefits sought on appeal are 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


